Citation Nr: 1022451	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected left 
and right ankle sprains.

2.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in part, denied service connection 
for the claimed disabilities.

In addition to the issues noted above, the Veteran also 
perfected an appeal with respect to the issue of an increased 
rating for a bilateral ankle disorder and an increased rating 
for a right wrist disorder.  However, the Veteran has since 
indicated he is satisfied with those decisions.  See June 
2009 Statement in Support of Claim.  Therefore, those issues 
are no longer before the Board, as a "case or controversy" 
involving a pending adverse determination that the Veteran 
has taken exception to does not currently exist with respect 
to these issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

There is no competent evidence of a current left wrist 
disability.


CONCLUSION OF LAW

A left wrist disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment 
records, and Social Security Administration (SSA) records 
have been associated with the claims file.  The Board notes 
that no medical examination has been conducted and no medical 
opinion has been obtained with respect to the Veteran's claim 
for service connection for a left wrist disorder.  However, 
the Board finds that the evidence, which does not reflect 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability that may be associated 
with service or a service-connected disability, warrants the 
conclusion that a remand for examinations and/or opinions is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication of current symptoms and/or a relationship 
between a claimed disability and service.

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a left wrist disability.  The 
Veteran underwent an enlistment examination in June 1987.  No 
relevant abnormalities were noted.  In September 1992, the 
Veteran underwent x-rays of the left hand to rule out a 
possible fracture.  However, there is no indication that a 
wrist disability was diagnosed.  In May 1995, the Veteran 
underwent another examination which also indicated normal 
findings.

In his August 2006 VA Form 9, the Veteran referenced records 
dated September 1994 which documented therapy for the left 
wrist.  However, review of those records indicates that the 
Veteran was seen for complaints of chest pain.  As part of 
his treatment, he was given fluids intravenously.  Records 
indicate that the IV was administered in the left wrist.  
There is no indication that the Veteran was treated for a 
left wrist disability during that time.

Moreover, the Veteran's VA treatment records and SSA records 
do not reflect any complaints, diagnoses, or treatment for a 
left wrist disability.  An April 2005 x-ray of the bilateral 
wrists was unremarkable.  Without any evidence of a current 
disability, the claim must be denied.

In this regard, there is no competent evidence in the record 
to suggest that the Veteran has a current diagnosis of a left 
wrist disorder.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to prove that he has a current diagnosis of a 
left wrist disorder including arthritis as he has claimed.  
See VA Form 21-4138 received in August 2004 ("I also wish to 
file for service connection for Rheumatoid arthritis of 
wrists, knees, and ankles.").  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
the Veteran is not a medical professional, his statements in 
this regard are not considered competent evidence to 
establish that he has a current diagnosis of a left wrist 
disorder related to military service. 38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  There is no indication of any 
complaints or treatment of symptoms related to a left wrist 
disorder including arthritis either during service or within 
one year after the Veteran's discharge.  Further, although 
the Board notes that the Veteran has established combat 
status, he has not alleged that he sustained a left wrist 
injury in combat; in any event, 38 U.S.C.A. 1154(b) does not 
alter the fundamental requirement of a medical nexus to 
service.  See 38 U.S.C.A. § 1154(a),(b), Wade v. West, 11 
Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Therefore, service connection is not warranted.



ORDER

Service connection for a left wrist disability is denied.


REMAND

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Veteran is service connected for a right ankle sprain 
with instability, evaluated as 10 percent disabling.  He is 
also service connected for a left ankle sprain with 
instability, evaluated as 10 percent disabling from August 
20, 2004 to July 13, 2005, 100 percent disabling under 
38 C.F.R. § 4.30 from July 14, 2005 to September 30, 2005, 
and 20 percent disabling from October 1, 2005.

VA treatment records show the Veteran was diagnosed with 
osteoarthritis and patellofemoral syndrome in the bilateral 
knees.

The Veteran was afforded a VA examination in May 2005.  The 
examiner opined that the Veteran's patellofemoral syndrome 
was not related to his military service, as there was no 
history or evidence of arthritic changes in the knees during 
service.  

In a March 2010 VA Form 646, the Veteran's representative 
argued that the Veteran should be afforded an additional 
examination to determinate the relationship, if any, between 
the Veteran's service-connected ankle conditions and his 
bilateral knee disability.  The Veteran's records show a 
history of falls, which he attributes to his ankle 
conditions.  These falls reportedly led to knee injuries and 
pain.

In light of the evidence of a possible relationship between 
the Veteran's bilateral knee condition and his service-
connected ankle conditions, an opinion should be obtained to 
determine the exact etiology of the Veteran's knee condition.  
See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.  The letter is to include 
proper notice of the information and 
evidence needed to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310 (2009).

2.  A supplemental opinion should be 
obtained from the VA examiner who 
conducted the May 2005 VA examination for 
this Veteran.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner.  The 
examiner must address the following, in 
light of the examination findings and the 
service and post-service medical evidence 
of record:

a).  Whether it is at least as likely as 
not that:  

(i) any currently diagnosed bilateral 
knee disorder is proximately due to or 
the result of the Veteran's service-
connected ankle disorders, or 
(ii) any currently diagnosed bilateral 
knee disorder is aggravated by the 
Veteran's service-connected ankle 
disorders.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue.  The rationale 
for all opinions expressed must be 
provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

3.  If the examiner who performed the 
Veteran's May 2005 VA examination is not 
available, the RO/AMC must make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a new examination to determine 
the nature and etiology of any current 
bilateral knee disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.  The examiner 
must address the following, in light of 
the examination findings and the service 
and post-service medical evidence of 
record:

a).  Whether it is at least as likely as 
not that:  

(i) any currently diagnosed bilateral 
knee disorder is proximately due to or 
the result of the Veteran's service-
connected ankle disorders, or 
(ii) any currently diagnosed bilateral 
knee disorder is aggravated by the 
Veteran's service-connected ankle 
disorders, or
(iii) any currently diagnosed bilateral 
knee disorder is otherwise related to 
the Veteran's service.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, 
indicate whether the inability to provide 
a definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the 
disability(ies) at issue.  The rationale 
for all opinions expressed must be 
provided.

The term "at least as likely as not" as 
used above does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

5.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the Veteran's 
claims based on all the evidence of 
record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


